Exhibit 10.2

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of September 20, 2005, by and between COMERICA BANK (“Bank”) and
NEUROBIOLOGICAL TECHNOLOGIES, INC (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of August 18, 2005, as amended from time to time (the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Exhibit A to the Agreement is hereby replaced with Exhibit A attached hereto.

 

2. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by a Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

 

3. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

 

4. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

 

5. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) this Amendment, duly executed by Borrower;

 

(b) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

 

(c) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

6. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

NEUROBIOLOGICAL TECHNOLOGIES, INC

By:   /S/    JONATHAN R. WOLTER

Title:

 

Vice President & Chief Financial Officer

 

COMERICA BANK

By:  

/S/    ROB WAYS

Title:

 

Vice President

 

[Signature Page to Amendment to Loan & Security Agreement]



--------------------------------------------------------------------------------

DEBTOR    NEUROBIOLOGICAL TECHNOLOGIES, INC. SECURED PARTY:    COMERICA BANK

 

EXHIBIT A

 

COLLATERAL DESCRIPTION ATTACHMENT

TO LOAN AND SECURITY AGREEMENT

 

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

 

(b) all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;

 

(c) all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;

 

(d) all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

 

(e) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.

 

Notwithstanding the foregoing, the Collateral shall not include any copyrights,
patents, trademarks, servicemarks and applications therefor, now owned or
hereafter acquired, or any claims for damages by way of any past, present and
future infringement of any of the foregoing (collectively, the “Intellectual
Property”); provided, however, that the Collateral shall include all accounts
and general intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the foregoing
(the “Rights to Payment”). Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court)



--------------------------------------------------------------------------------

holds that a security interest in the underlying Intellectual Property is
necessary to have a security interest in the Rights to Payment, then the
Collateral shall automatically, and effective as of the Closing Date, include
the Intellectual Property to the extent necessary to permit perfection of Bank’s
security interest in the Rights to Payment.

 

Notwithstanding the foregoing, the Collateral shall not include the assets
listed on ANNEX A attached hereto provided, however, that the Collateral shall
include all accounts and general intangibles that consist of rights to payment
and proceeds from the sale, licensing or disposition of all or any part, or
rights in the assets listed on ANNEX A attached hereto.

 

- 2 -



--------------------------------------------------------------------------------

ANNEX A

 

XERECEPT ASSETS EXCLUDED FROM COLLATERAL DESCRIPTION

 

Borrower’s or any of its subsidiaries’ right, title, and interest in and to the
following (the “Excluded Assets”):

 

  (i) the pharmaceutical product XERECEPT® for all therapeutic indications, as
described on Schedule A hereto, and any other pharmaceutical or therapeutic
product the making, distributing, using, offering to sell, or sale of which
would infringe the Intellectual Property Rights (as defined below);

 

  (ii) any drug substance, drug product or other materials used by Borrower or
any of its affiliates for the production of XERECEPT® or for quality control or
other analytical purpose related to production or use of XERECEPT®;

 

  (iii) all rights associated with or arising out of any of the following:
(a) domestic and foreign patents and patent applications, together with all
reissuances, divisionals, continuations, continuations-in-part, revisions,
renewals, extensions, and reexaminations thereof; (b) trade secret rights and
corresponding rights in confidential information and other non-public
information (whether or not patentable), including ideas, formulas,
compositions, inventor’s notes, discoveries and improvements, know-how,
manufacturing and production processes and techniques, testing information,
research and development information, inventions, invention disclosures,
unpatented blueprints, drawings, specifications, designs, plans, proposals and
technical data, business and marketing plans, market surveys, market know-how
and customer lists and information; (c) copyrights, copyrightable works, rights
in databases, data collections, “moral” rights, mask works, copyright
registrations and applications therefor and corresponding rights in works of
authorship; (d) all trademarks, service marks, logos, trade dress and trade
names, and other indicia of commercial source or origin (whether registered,
common law, statutory or otherwise), all registrations and applications to
register the foregoing anywhere in the world and all goodwill associated
therewith; and (e) any similar, corresponding or equivalent rights to any of the
foregoing anywhere in the world (“Intellectual Property Rights”) necessary in
the development, manufacture, importation, sale, marketing, distribution or use
of, or otherwise relating or pertaining to the Product that is owned by Borrower
or any of its subsidiaries, solely or jointly with any other person, is licensed
to Borrower or any of its subsidiaries or to which Borrower or any of its
subsidiaries otherwise has rights, including the Intellectual Property Rights
set forth on Schedule C;

 

  (iv) Borrower’s rights under the contracts set forth in Schedule B;

 

  (v)

all licenses, permits, franchises, approvals, authorizations, consents or orders
of, or filings with, any governmental entity, including all authorizations under

 

- 3 -



--------------------------------------------------------------------------------

 

the FDCA, and the regulations of the FDA promulgated thereunder and all
applications for any of the foregoing (the “Permits”) held by Borrower or any of
its subsidiaries that relate to the Intellectual Property Rights or the Product;

 

  (vi) (a) any and all books, records, documentation (or, in each case, portion
thereof), data, or other information in the possession of Borrower or its
affiliates relating solely to the Excluded Assets or the Product and
(ii) pleadings and other documentation relating to lawsuits filed in the ten
years preceding the Closing Date directly relating to the Excluded Assets or the
Product; and

 

  (vii) all causes of action, judgments, and claims or demands of whatever kind
or description arising out of or relating solely to the foregoing.

 

- 4 -